

Exhibit 10.29
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated as of April 17, 2017, is
hereby made by and between Wyndham Worldwide Corporation, a Delaware corporation
(the “Company”), and Michael Brown (the “Executive”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to serve the Company, in accordance with the terms and conditions of this
Agreement.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
SECTION I
EFFECTIVENESS
This Agreement will be deemed effective and enforceable by the parties hereto as
of the Effective Date (as defined below).
SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES
During the Period of Employment (as defined in Section III below) the Company
agrees to employ the Executive and the Executive agrees to be employed by the
Company in accordance with the terms and conditions set forth in this Agreement.
During the Period of Employment, the Executive will serve as the Chief Executive
Officer of the Company’s vacation ownership business, Wyndham Vacation
Ownership, Inc. (“WVO”) and will report to, and be subject to the direction of,
the Chairman and Chief Executive Officer of the Company (the “Supervising
Officer”). The Executive will perform such duties and exercise such supervision
with regard to the business of the Company as are associated with his position,
such as exercising responsibility for the vacation ownership business segment
results, as well as such reasonable additional duties as may be prescribed from
time to time by the Supervising Officer. The Executive will, during the Period
of Employment, devote substantially all of his time and attention during normal
business hours to the performance of services for the Company, or as otherwise
directed by the Supervising Officer from time to time. The Executive will
maintain a primary office and generally conduct his business in Orlando,
Florida, except for customary business travel in connection with his duties
hereunder.





--------------------------------------------------------------------------------




SECTION III
PERIOD OF EMPLOYMENT
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on April 17, 2017 (the “Effective Date”) and will end on
April 17, 2020, subject to earlier termination as provided in this Agreement. No
later than 180 days prior to the expiration of the Period of Employment, the
Company and the Executive will commence a good faith negotiation regarding
extending the Period of Employment; provided, that neither party hereto will
have any obligation hereunder or otherwise to consummate any such extension or
enter into any new agreement relating to the Executive’s employment with the
Company. For the avoidance of doubt, the Executive will not be entitled to
payments pursuant to Section VI of this Agreement by reason of the Company
electing to not extend this Agreement or enter into a new agreement with the
Executive to extend the Period of Employment, or the Executive electing not to
extend this Agreement or enter into a new agreement with the Company to extend
the Period of Employment. Notwithstanding anything to the contrary herein,
unless otherwise agreed to in writing by the Company, in the event that the
Executive does not begin his employment on or before April 17, 2017, then this
Agreement and all of the rights and obligations of the parties here under shall
terminate and be void and of no force or effect.
SECTION IV
COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive will be compensated as follows:
A.    Base Salary.
During the Period of Employment, the Company will pay the Executive base salary
at an annual rate equal to seven hundred thousand dollars ($700,000) commencing
effective on the Effective Date, subject to such annual increases as the
Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”), deems appropriate in its sole discretion (“Base Salary”). Base
Salary will be payable according to the customary payroll practices of the
Company.
B.    Annual Incentive Awards.
The Executive will be eligible to earn an annual incentive compensation award in
respect of each fiscal year of the Company during the Period of Employment,
subject to the Committee’s discretion to grant such awards, based upon a target
award opportunity equal to 100% of Base Salary earned during each such year,
effective April 17, 2017 (with any Annual Incentive Award paid for fiscal year
2017 to be guaranteed at 100% of Base Salary), and subject to the terms and
conditions of the annual incentive plan covering employees of the Company, and
further subject to attainment by the Company and WVO segment of such performance
goals, criteria or targets established and





--------------------------------------------------------------------------------




certified by the Committee in its sole discretion in respect of each such fiscal
year (each such annual incentive, an “Incentive Compensation Award”). Any earned
Incentive Compensation Award will be paid to the Executive at such time as will
be determined by the Committee, but in no event later than the last day of the
calendar year following the calendar year with respect to which the performance
targets relate.
C.    Long Term Incentive Awards.
The Executive will be eligible for long term incentive awards as determined by
the Committee, and the Executive will participate in such grants at a level
commensurate with his position as a senior executive officer of the Company. For
purposes of this Agreement, awards described in this paragraph are referred to
as “Long Term Incentive Awards” or “LTIPS.” Any Long Term Incentive Awards will
vest as determined by the Committee, including with respect to any
performance-based conditions applicable to vesting, in its sole and absolute
discretion, and will be subject to the terms and conditions of the Company’s
2006 Equity and Incentive Plan (restated as of February 27, 2014) and any
amended or successor plan thereto (the “Equity Plan”) and the applicable
agreement evidencing such award as determined by the Committee.
As promptly as reasonably possible following the Effective Date, the Executive
will be awarded, subject to Committee approval, the following equity awards
constituting his Long Term Incentive Awards for the 2017 fiscal year: (i) a
time-based restricted stock unit (“RSU”) grant (“2017 Annual RSU Grant”), with
the number of such units determined by dividing a grant value of $2,500,000 by
the closing market price of the Company’s common stock on the date of grant,
which shall vest in equal 25% increments annually, subject to the Executive’s
continued employment with the Company through the respective vesting dates and
such other terms and conditions as set forth in the agreement evidencing the
2017 Annual RSU Grant; (ii) a sign-on time-based RSU grant (“Sign-On RSU
Grant”), with the number of such units determined by dividing a grant value of
$750,000 by the closing market price of the Company’s common stock on the date
of grant, which shall vest in equal 50% increments on the first and second
anniversaries of the date of the grant, subject to the Executive’s continued
employment with the Company through the respect vesting dates and such other
terms and conditions as set forth in the agreement evidencing the Sign-On RSU
Grant; and (iii) an LTIP modifier award consisting of performance-vested RSUs,
with the number of such units determined by dividing an amount equal to 50% of
the grant value of his 2017 Annual RSU Grant by the closing market price of the
Company’s stock on the date of grant, the vesting of which will be subject to
attainment by the Company over the specified performance period of performance
goals established and certified by the Committee in its sole discretion, the
Executive’s continued employment with the Company through the vesting dates and
such other terms and conditions as set forth in the agreement evidencing the
LTIP modifier award. Each such award will be subject to the terms and conditions
of the Equity Plan and the applicable agreement evidencing such award as
determined by the Committee.
D.    Employee Benefits.
During the Period of Employment, the Company will provide the Executive with
employee benefits generally offered to all eligible full-time employees of WVO,
and with perquisites generally





--------------------------------------------------------------------------------




offered to similarly situated senior executive officers of the Company, subject
to the terms of the applicable employee benefit plans or policies of WVO and/or
the Company.


E.    Expenses.
During the Period of Employment, the Company will reimburse the Executive for
reasonable business expenses incurred by the Executive in connection with the
performance of his duties and obligations under this Agreement, subject to
Executive’s compliance with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time. The
Company will reimburse all taxable business expenses to the Executive promptly
following submission but in no event later than the last day of the Executive’s
taxable year following the taxable year in which the expenses are incurred.
SECTION V
DEATH AND DISABILITY
The Period of Employment will end upon the Executive’s death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, “Disability” will
have the meaning set forth in Section 409A of the Internal Revenue Code
(“Code”), and the rules and regulations promulgated thereunder (“Code Section
409A”). The Company’s obligation to make payments to the Executive under this
Agreement will cease as of such date of termination due to death or Disability,
except for Base Salary earned but unpaid and any Incentive Compensation Awards
earned but unpaid for a prior completed fiscal year, if any, as of the date of
such termination, which will be paid in accordance with the terms set forth in
Sections IV-A and IV-B, respectively. Notwithstanding the foregoing, the Company
will not take any action with respect to the Executive’s employment status
pursuant to this Section V earlier than the date on which the Executive becomes
eligible for long-term disability benefits under the terms of the Company’s
long-term disability plan in effect from time to time.
SECTION VI
EFFECT OF TERMINATION OF EMPLOYMENT
A.    Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company will pay or provide the Executive, as applicable (or his surviving
spouse, estate or personal representative, as applicable), subject to Section
XIX:
i    a lump sum payment equal to 200% multiplied by the sum of (x) the
Executive’s then current Base Salary, plus (y) an amount equal to the highest
Incentive Compensation





--------------------------------------------------------------------------------




Award paid to the Executive (disregarding voluntary deferrals) with respect to
the three fiscal years of the Company immediately preceding the fiscal year in
which Executive’s termination of employment occurs, but in no event will the
amount set forth in this subsection (y) exceed 100% of the Executive’s then
current Base Salary;
ii.    subject to Section VI-D below, (x) all time-based Long Term Incentive
Awards (including all stock options and stock appreciation rights) granted on or
after the Effective Date which would have otherwise vested within one (1) year
following the Executive’s termination of employment, will vest upon the
Executive’s termination of employment; and (y) any performance-based Long Term
Incentive Awards (including restricted stock units but excluding stock options
and stock appreciation rights) granted on or after the Effective Date, will vest
and be paid on a pro rata basis (to the extent that the performance goals
applicable to the Long Term Incentive Award are achieved), with such proration
to be determined based upon the portion of the full performance period during
which the Executive was employed by the Company plus 12 months (or, if less,
assuming employment for the entire performance period), with the payment of any
such vested performance-based Long Term Incentive Awards to occur at the time
that the awards are paid to employees generally. The provisions relating to Long
Term Incentive Awards set forth in this Section will not supersede or replace
any provision or right of the Executive relating to the acceleration of the
vesting of such awards in the event of a change in control of the Company or the
Executive’s death or Disability, whether pursuant to an applicable stock plan
document or award agreement;
iii.    a two year post-termination exercise period (but in no event beyond the
original expiration date) for all vested and outstanding stock appreciation
rights and options held by the Executive on the date of termination; and
iv.    any of the following amounts that are earned but unpaid through the date
of such termination: (x) Incentive Compensation Award for a prior completed
fiscal year and (y) Base Salary.
B.    Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary earned
but unpaid as of the date of such termination will be paid to the Executive in
accordance with Section VI-D below. Outstanding stock options and other equity
awards held by the Executive as of the date of termination will be treated in
accordance with their terms. Except as provided in this paragraph, the Company
will have no further obligations to the Executive hereunder.
C.    For purposes of this Agreement, the following terms have the following
meanings:
i.    “Termination for Cause” means a termination of the Executive’s employment
by the Company due to (a) the Executive’s willful failure to substantially
perform his duties as an employee of the Company or any of its subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness) or material breach of the Company’s Code of Conduct, (b) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any of its subsidiaries, (c) the Executive’s conviction or plea of
nolo contendere for a felony (or its state law equivalent) or any crime
involving moral turpitude or dishonesty (which conviction, due to the passage of
time or otherwise, is not subject to further appeal), (d) the Executive’s gross
negligence in the performance of his duties or (e) the Executive





--------------------------------------------------------------------------------




purposely or negligently makes a false certification regarding the Company’s
financial statements. The Company will provide written notice to the Executive
of its intention to terminate the Executive’s employment and that such
termination is a Termination for Cause, along with a description of the
Executive’s conduct that the Company believes gives rise to the Termination for
Cause, and provide the Executive with a period of fifteen (15) days to cure such
conduct (unless the Company reasonably determines in its sole discretion that
the Executive’s conduct is not subject to cure) and/or challenge the Company’s
determination that such termination was a Termination for Cause; provided,
however, that (i) the determination of whether such conduct has been cured
and/or gives rise to a Termination for Cause will be made by the Company in its
sole discretion and (ii) the Company will be entitled to immediately and
unilaterally restrict or suspend the Executive’s duties during such fifteen (15)
day period pending such determination.


ii.    “Constructive Discharge” means, without the consent of the Executive, (a)
any material breach by the Company of the terms of this Agreement, (b) a
material diminution in Base Salary, (c) a material diminution in the Executive’s
authority, duties or responsibilities, or (d) a relocation of the Executive’s
primary office to a location more than fifty (50) miles from his then current
primary business. The Executive must provide the Company a written notice that
describes the circumstances being relied on for such termination with respect to
this Agreement within thirty (30) days after the event, circumstance or
condition first arose giving rise to the notice. The Company will have thirty
(30) days after receipt of such notice to remedy the situation prior to the
termination for Constructive Discharge.


iii.    “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, Disability, or Termination for Cause.


iv.    “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.


D.    Conditions to Payment and Acceleration. In the event of a termination
under this Section VI, any earned but unpaid Base Salary as of the date of such
termination will be paid in accordance with Section IV-A, and in the event of a
Termination Without Cause or a Constructive Discharge, any earned but unpaid
Incentive Compensation Award for a prior completed fiscal year as of the date of
such termination will be paid in accordance with Section IV-B. All payments due
to the Executive under Sections VI-A(i) will be made to the Executive in a lump
sum no later than the 60th day following the date of termination; provided
however, that (i) all payments and benefits under Sections VI-A(i) - (iii) will
be subject to, and contingent upon, the execution by the Executive (or his
beneficiary or estate) of a release of claims against the Company and its
affiliates in such reasonable form determined by the Company in its sole
discretion and (ii) in the event that the period during which the Executive is
entitled to consider the general release (and to revoke the release, if
applicable) spans two calendar years, then any payment that otherwise would have
been payable during the first calendar year will be made on the later of (A) the
end of the revocation period (assuming that the Executive does not revoke), or
(B) the first business day of the second calendar year (regardless of whether
the Executive used the full time period allowed for consideration), all as
required for purposes of Code Section 409A. The payments due to the Executive





--------------------------------------------------------------------------------




under Section VI-A will be in lieu of any other severance benefits otherwise
payable to the Executive under any severance plan of the Company or its
affiliates.




SECTION VII


OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. After the Period of Employment, the Executive will cooperate as
reasonably requested with the Company and its affiliates in connection with any
claims or legal actions in which the Company or any of its affiliates is or may
become a party. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses incurred by Executive by reason of such cooperation,
including any loss of salary due, and the Company will make reasonable efforts
to minimize interruption of the Executive’s life in connection with his
cooperation in such matters as provided for in this Section VII-A.
B.    The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates (“Information”) is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive will not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive will also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and will
remain the property of the Company or its affiliates.
C.
i.    During the Period of Employment (as may be extended from time to time) and
the Post Employment Period (as defined below and, together with the Period of
Employment, the “Restricted Period”), irrespective of the cause, manner or time
of any termination, the Executive will not use his status with the Company or
any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to the Company or any of its affiliates.
ii.    During the Restricted Period, the Executive will not make any statements
or perform any acts intended to advance or which reasonably could have the
effect of advancing the





--------------------------------------------------------------------------------




interest of any existing or prospective competitors of the Company or any of its
affiliates or in any way injuring or intending to injure the interests of the
Company or any of its affiliates. During the Restricted Period, the Executive,
will not, without the express prior written consent of the Company which may be
withheld in the Company’s sole and absolute discretion, engage in, or directly
or indirectly (whether for compensation or otherwise), own or hold any
proprietary interest in, manage, operate, or control, or join or participate in
the ownership, management, operation or control of, or furnish any capital to or
be connected in any manner with, any party or business which competes with the
business of the Company or any of its affiliates, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
the Company’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.
iii.    During the Restricted Period, the Executive will not, without the
express prior written consent of the Company which may be withheld in the
Company’s sole and absolute discretion, directly or indirectly, request or
advise any then current client, customer or supplier of the Company to withdraw,
curtail or cancel its business with the Company or any of its affiliates, or
solicit or contact any such client, customer or supplier with a view to inducing
or encouraging such client, customer or supplier to discontinue or curtail any
business relationship with the Company or any of its affiliates. The Executive
will not have discussions with any employee of the Company or any of its
affiliates regarding information or plans for any business intended to compete
with the Company or any of its affiliates.
iv.    During the Restricted Period, the Executive will not, without the express
prior written consent of the Company which may be withheld in the Company’s sole
and absolute discretion, interfere directly or indirectly with the employees or
affairs of the Company or any of its affiliates, or directly or indirectly
cause, solicit, entice or induce (or endeavor to cause, solicit, entice or
induce) any present or future employee or independent contractor of the Company
or any of its affiliates to leave the employ of, or otherwise terminate its
relationship with, the Company or any of its affiliates or to accept employment
with, provide services to or receive compensation from the Executive or any
person, firm, company, association or other entity with which the Executive is
now or may hereafter become associated. The Executive hereby represents and
warrants that the Executive has not entered into any agreement, understanding or
arrangement with any employee of the Company or any of its subsidiaries or
affiliates pertaining to any business in which the Executive has participated or
plans to participate, or to the employment, engagement or compensation of any
such employee.
v.    For the purposes of this Agreement, the term “proprietary interest” means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity, or ownership of any class of
equity interest in a publicly-held company (unless such ownership of a
publicly-held company is 5% or less); the term “affiliate” includes without
limitation all subsidiaries and licensees of the Company; and the term, “Post
Employment Period” means either (1) if the Executive’s employment terminates for
any reason at such time following the expiration of the Period of Employment
hereunder, a period of one year following





--------------------------------------------------------------------------------




the Executive’s termination of employment; or (2) if the Executive’s employment
terminates during the Period of Employment hereunder, a period of two years
following the Executive’s termination of employment.
D.    The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company will be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VII without the necessity
of posting any bond or showing any actual damage or that monetary damages would
not provide an adequate remedy. Such right to an injunction will be in addition
to, and not in limitation of, any other rights or remedies the Company may have.
Without limiting the generality of the foregoing, neither party will oppose any
motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section VII.
E.    The period of time during which the provisions of this Section VII will be
in effect will be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
F.    The Executive agrees that the restrictions contained in this Section VII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive’s agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
G.    Notwithstanding any provision in this Agreement to the contrary, nothing
contained in this Agreement is intended to nor shall it limit or prohibit
Executive, or waive any right on his part, to initiate or engage in
communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority, as provided for, protected under or warranted by applicable
law, in all events without notice to or consent of the Company or WVO.





--------------------------------------------------------------------------------




SECTION VIII
INDEMNIFICATION
The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding as permitted by such laws, certificate of
incorporation or by-laws).
SECTION IX
MITIGATION
The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.


SECTION X
WITHHOLDING TAXES
The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from applicable payments under this Agreement all federal,
state, city or other taxes that will be required pursuant to any law or
governmental regulation.
SECTION XI
EFFECT OF PRIOR AGREEMENTS
Upon the Effective Date, this Agreement will be deemed to have superseded and
replaced each of any prior employment or consultant agreement between the
Company (and/or its affiliates, including without limitation, its respective
predecessors) and the Executive.
SECTION XII
CONSOLIDATION, MERGER OR SALE OF ASSETS
Nothing in this Agreement will preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation.





--------------------------------------------------------------------------------




SECTION XIII
MODIFICATION
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act as a waiver of anything other than that which is
specifically waived.
SECTION XIV
GOVERNING LAW
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.
SECTION XV
ARBITRATION
A.    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof (other than with respect to the matters covered
by Section VII for which the Company may, but will not be required to, seek
injunctive relief) will be finally settled by binding arbitration in accordance
with the Federal Arbitration Act (or if not applicable, the applicable state
arbitration law) as follows: Any party who is aggrieved will deliver a notice to
the other party setting forth the specific points in dispute. Any points
remaining in dispute twenty (20) days after the giving of such notice may be
submitted to arbitration in New Jersey, to the American Arbitration Association,
before a single arbitrator appointed in accordance with the arbitration rules of
the American Arbitration Association, modified only as herein expressly
provided. After the aforesaid twenty (20) days, either party, upon ten
(10) days’ notice to the other, may so submit the points in dispute to
arbitration. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings.
B.    The decision of the arbitrator on the points in dispute will be final and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.
C.    Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator will
be borne equally by each party, and each party will bear the fees and expenses
of its own attorney.
D.    The parties agree that this Section XV has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XV will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, except as otherwise
provided in Section XV-A herein, other than post-arbitration actions





--------------------------------------------------------------------------------




seeking to enforce an arbitration award. In the event that any court determines
that this arbitration procedure is not binding, or otherwise allows any
litigation regarding a dispute, claim, or controversy covered by this Agreement
to proceed, the parties hereto hereby waive any and all right to a trial by jury
in or with respect to such litigation.
E.    The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
SECTION XVI
SURVIVAL
Sections VII, VIII, IX, XI, XII, XIII, XIV, XV, and XVI will continue in full
force in accordance with their respective terms notwithstanding any termination
of the Period of Employment.
SECTION XVII
SEVERABILITY
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.
SECTION XVIII
NO CONFLICTS
The Executive represents and warrants to the Company that he is not a party to
or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Executive’s ability to execute this Agreement or to carry out his
duties and responsibilities hereunder.
SECTION XIX
SECTION 409A OF THE CODE
A.    Section 409A. Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended





--------------------------------------------------------------------------------




that such payments and benefits be exempt from, or comply with, Code
Section 409A and this Agreement will be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A.
B.    Separation From Service. A termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits subject to Code Section 409A upon or following a
termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms will mean Separation from Service.
C.    Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and such reimbursement will
be made no later than the end of the calendar year following the calendar year
in which the expense is incurred, provided, that the foregoing clause will not
be violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.
D.    Specified Employee. If the Executive is deemed on the date of termination
of employment to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:
i.    With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution will not be made or provided prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (y) the date of the Executive’s death, to the extent
required to comply with Code Section 409A; and
ii.    On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XIX will be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement will be paid or provided in accordance with the normal
dates specified for them herein and (y) all distributions of equity delayed
pursuant to this Section XIX will be made to the Executive.
E.    Company Discretion. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment will be made
within 60 days following the date of termination”), the actual date of payment
within the specified period will be within the sole discretion of the Company
and the number of days referenced will refer to the number of calendar days.





--------------------------------------------------------------------------------




F.    Compliance. Notwithstanding anything herein to the contrary, in no event
whatsoever will the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A.


[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


WYNDHAM WORLDWIDE CORPORATION




By: /s/ Mary R. Falvey    
Name:    Mary R. Falvey
Title:    Executive Vice President and
Chief Human Resources Officer






/s/ Michael Brown    
Michael Brown









